                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION


DAN BUNKERING (AMERICA), INC.,                   )
                                                 )
       Plaintiff,                                )
                                                 )
v.                                               )   CIVIL ACTION 19-0413-WS-B
                                                 )
EPIC HEDRON, in rem, et al.,                     )
                                                 )
       Defendants.                               )


                                             ORDER
       This matter comes before the Court on plaintiff-in-intervention Versabar, Inc.’s filings
styled “Ex parte / Consent Motion for Leave to File Complaint in Intervention” (doc. 16) and
“Motion for Order Authorizing Issuance of Warrant of Arrest” (doc. 19).
       The Court file reflects that on July 23, 2019, the undersigned entered an Order (doc. 6)
granting plaintiff Dan Bunkering’s Motion for Issuance of Arrest Warrant (doc. 2). The July 23
Order specifically provided as follows: “IT IS HEREBY ORDERED that the Clerk of Court
issue a Warrant for the Arrest of the EPIC HEDRON, her engines, rigging, tackle, equipment,
furnishings, and fixtures.” (PageID.30.) The Clerk of Court issued a Warrant for Arrest of
Vessel EPIC HEDRON later that same day. (PageID.33.) On July 26, 2019, the U.S. Marshals
Service filed a “Process Receipt and Return” confirming that the Warrant had been served on the
superintendent of the vessel onboard the ship on July 24, 2019. (PageID.114.)
       In light of these developments, Versabar’s filings in intervention are governed by Civil
L.R. 104(k). That rule provides, in relevant part, that when a vessel has been arrested and is in
the hands of the Marshal or a substitute custodian, “anyone having a claim against the vessel …
is required to present the claim by filing an intervening complaint and obtain a warrant of arrest
…. No formal motion is required.” Civil L.R. 104(k)(1). As such, Versabar’s Motion for Leave
to File Complaint in Intervention is denied as unnecessary. Versabar is ordered to file the
proposed Verified Complaint in Intervention appended to its Motion (PageID.91-106) as a
freestanding pleading for which no judicial authorization is required. The Motion for Order
Authorizing Issuance of Warrant of Arrest is granted. The Clerk of Court is directed to issue a
supplemental Warrant for Arrest in favor of Versabar in substantially the form appended to
Versabar’s Motion at PageID.112-13.


       DONE and ORDERED this 26th day of July, 2019.

                                            s/ WILLIAM H. STEELE
                                            UNITED STATES DISTRICT JUDGE




                                               -2-
